COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Rosa Serrano d/b/a The Lens Factory,            §               No. 08-16-00327-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 7

  Pellicano Business Park LLC,                    §             of El Paso County, Texas

                         Appellee.                §              (TC# 2013-DCV-3139)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion requesting a stay of proceedings in cause

number 2013-DCV-3139 styled Rosa Serrano d/b/a The Lens Factory v. Pellicano Business Park,

L.L.C., and requesting that the Court set aside certain orders of the trial court, including contempt

orders and the final judgment. The motion is DENIED.

       IT IS SO ORDERED this 17th day of February, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.